Citation Nr: 1623029	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In July 2014, the Board remanded these matters for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that he sustained injuries in November or December 1968 to his neck and lower back while serving aboard the aircraft carrier USS Ranger, CVA-61.  The Veteran contends that he injured his neck and low back when he slammed into a closed hatch and fell down a set of stairs when general quarters was sounded due to the ship being attacked or strafed by Russian MIGs.  See July 2009 VA claim for benefits, VA form 21-526.  

It appears that the Veteran's service treatment records are not complete and despite various attempts to obtain outstanding STRs, no additional STRS have been associated with the claims file.  However, the Veteran's December 1968 separation examination is of record and revealed that his spine and neck were evaluated as clinically normal by the examiner.

The Veteran has submitted a copy of a November 28, 1968 letter from the Veteran to his spouse in which he stated he handled five 95 pound boxes alone and they were real clumsy to handle.  Another letter, dated December 10, 1968, reflects that the Veteran, stated in part, "I woke up with a stiff neck so I went down to sick bay to get some medicine.  They gave me something that has made me goofy . . . ."

A March 1985 Abbott-Northwest Hospital consultation record reflects that the Veteran apparently had acute lumbar disc syndrome.  He had been one of four people lifting a 400-pound auto parts box and that apparently didn't bother him, and yet, the next day he began with the pain and stiffness that increased.  He reported experiencing a bad back on and off throughout the years with stiffness, but nothing substantial compared to his current circumstance.  The Veteran reported that he had a neck problem that dated back to when he was 20 or 21 years old and had a military accident where the boat was being strafed and he dove through a hatch, but the hatch cover had been down and that he had a severe collision of his head and neck.  The Veteran stated that for several weeks his neck was so stiff he could not turn it at all and nothing was particularly done.  He has had cervical headaches and periodic stiff neck since that time.   

In considering the above, the Board finds credible the Veteran's contentions that in November or December 1968 he hurt his neck and low back when he dove into a closed hatch and fell down a flight of stairs while serving on board the U.S.S. Ranger.  To the extent that the January 2015 VA examiner relied on the absence of service treatment records documenting the injury in service to provide the unfavorable opinion, the Board finds the examination inadequate.   Accordingly, an additional remand is warranted to afford the Veteran a new VA examination and opinion. 
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined the Veteran in connection with this appeal, to determine the nature and etiology of any cervical spine and low back disabilities.  The examiner must review the record and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that any cervical spine and/or low back disability is causally related to service or any incident of service.   In providing this opinion, the examiner must accept the Veteran's statement as credible that in November or December 1968 he hurt his neck and low back when he dove into a closed hatch and fell down a flight of stairs while serving on board the U.S.S. Ranger.  

The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  The examiner should also reconcile the opinion with the January 2015 opinion of record.  If it is determined that there is another likely etiology for any diagnosed cervical spine and/or low back disability, that should be stated.  A complete rationale for all opinions expressed should be clearly provided. 

2.  After ensuring that the requested examination is complete and that the opinions are responsive to the questions posed above, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




